Citation Nr: 1806980	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease with avascular necrosis of the left hip, to include as secondary to a service-connected fracture of the left tibial tuberosity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1999 to January 2003. 

This case comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the issue on appeal. 

In September 2017, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the September 2017 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The Veteran's degenerative joint disease with avascular necrosis of the left hip is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by his service-connected fracture of the left tibial tuberosity.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease with avascular necrosis of the left hip are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated December 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service Connection

In order to obtain service connection (under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Following a review of the record and the Veteran's contentions, the Board finds that service connection is not warranted for degenerative joint disease with avascular necrosis of the left hip, to include as secondary to a service-connected fracture of the left tibial tuberosity

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or a diagnosis of any left hip disorder during service. Post service medical notes indicate complaints of chronic, severe pain from September 2010-June 2011.  VA medical notes also indicate that an x-ray was performed in September 2010 which diagnosed the Veteran with the disability currently on appeal.

In June 2011, the Veteran's mother submitted a statement indicating that he hurt his left knee in service and he is in a lot of pain while completing chores.

In June 2011, the Veteran's spouse submitted a statement indicating that the Veteran has had increasing difficulty performing normal everyday tasks due to his hip.

In January 2014, as required by a December 2013 Board remand, the Veteran attended a Hips and Thighs VA examination. The examiner diagnosed avascular necrosis of left hip.  The Veteran indicated that the left hip was injured at the same time as the knee but the knee hurt more so he sought attention for the knee instead.  This initial event occurred while in active service.  He does not remember when he initially sought medical attention for his hip and does not know what he was diagnosed with.  He also complained of constant, dull pain that is exacerbated by prolonged standing and ambulation. The examiner opined that the Veteran's left hip condition was less likely than not incurred in or caused by an in-service injury, event or illness. The rationale stated was that

The Veteran is presenting 11 year after separation. The vet has avascular necrosis of the left femoral head.  This is the result of decreased blood flow to the femoral head.  Its etiologies are usually metabolic.  In the case of traumatic etiology, it is in the setting of a femoral neck fracture.  The vet had no complaints of hip pain upon separation exam.  There are no STRs indicating treatment of hip pain.  Thus, it is less likely than not that the vet's left hip condition was caused by service obligations.  There are no connections of the Vet's left knee or right shoulder conditions causing or aggravating his left hip condition of AVN beyond its natural course.

In September 2016, as required by the September 2016 Board remand, a medical opinion was provided. The examiner opined that it is less likely than not that the left hip disability is secondary to, or aggravated by, the service-connected left tibia fracture, right shoulder separation, right C6 radiculopathy associated with multilevel cervical spondylosis; multilevel cervical spondylosis, bilateral carpal tunnel syndrome, and cervicogenic headaches.  The examiner indicated that "I believe there is neither evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supports a causal/aggravation relationship between these conditions."

The Board has considered the Veteran's lay assertions, as well as his spouse and mother, as to the etiology of his degenerative joint disease with avascular necrosis of the left hip, but finds that they are not competent in these circumstances to opine as to the etiology of his degenerative joint disease with avascular necrosis of the left hip.  Importantly, the Veteran, his spouse, and mother have not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding secondary service connection.

In sum, the evidence deemed most probative by the Board, specifically the September 2016 VA medical opinion, demonstrates that the Veteran's degenerative joint disease with avascular necrosis of the left hip did not manifest in service, or indeed for many years thereafter.  The examiner provided a rationale for the opinions proffered and it is consistent with the evidence of record.  Furthermore, the most probative evidence establishes that his degenerative joint disease with avascular necrosis of the left hip is unrelated to service, and was not caused or aggravated by his service-connected fracture of the left tibial tuberosity or any of his other service-connected disabilities.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease with avascular necrosis of the left hip, to include as secondary to a service-connected fracture of the left tibial tuberosity is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


